ButTLer & Harris
ATTORNEYS

KATHERINE L. BUTLER
PARTNER

Board Certified-
Civil Appellate Law

August 14, 2019 Teo boned of
Legal Specialization

The Honorable Roanne L. Mann Fellow, College of Labor

Chief Magistrate Judge and Employment Lawyers

U.S. District Court for the Eastern District of New York

225 Cadmun Plaza East

Brooklyn, NY 11201

Re: Dixon v. Inter-Con; No. 1:18-cv-06714 (PKC) (RLM)

Dear Judge Mann:

The parties, Alphonso Dixon, and Inter-Con Security Systems, Inc., jointly and
respectfully request the Court’s assistance with a matter that will permit the parties to finalize the
amicable resolution of this case.

The defendant represents.that payment over time is a mandatory part of any settlement.
The parties thus respectfully ask that the case be moved to the Court’s suspense docket when
their settlement is finalized — until the settlement proceeds are paid out. The parties represent that
they will promptly file a stipulation of dismissal as soon as the final settlement payment is made
in August 2020.

The parties greatly appreciate the Court’s consideration of their request, which is made
solely to allow the parties to finalize an amicable resolution of this matter.

Very truly yours,
Katherine L. Butler
Counsel for Alphonso Dixon

c: Evan Citron
Michael Murphy
Counsel for Inter-Con
Security Systems, Inc.

Herbert Eisenberg
John Griffin
Counsel for Alphonso Dixon

1007 HEIGHTS BOULEVARD ® HOUSTON, TEXAS 77008

912 296 e607 « kathu(Mhnurlerharric cam
